        CASE 0:20-cv-02001-MJD-BRT Doc. 23 Filed 12/01/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Melissa Walls,                                           Civ. No. 20-2001 (MJD/BRT)

                      Plaintiff,

 v.                                                              ORDER

 Kelly Services, Inc., and McNeilus Truck
 and Manufacturing, Inc.,

                      Defendants.


Ryan H. Ahlberg, Esq., Ahlberg Law, PLLC, counsel for Plaintiff.

Julia H. Pozo, Esq., Seyfarth Shaw LLP, counsel for Kelly Services, Inc.

Allyson J. Peterson, Esq., and Joel D. O’Malley, Esq., Nilan Johnson Lewis PA, counsel
for McNeilus Truck and Manufacturing, Inc.



       This matter is before the Court on Plaintiff’s counsel’s Motion to Withdraw as

Counsel and Grant Plaintiff Leave to Respond to Defendants’ Motion. (Doc. No. 18.)

Counsel seeks to withdraw on the ground that he and his client have developed a

fundamental disagreement on how to proceed in this matter. (Doc. No. 19, Ahlberg Decl.

¶ 2.) Counsel represents that Plaintiff stated that he may withdraw. (Id.)

       Because it was unclear from the record whether Plaintiff received her counsel’s

motion papers, the Court ordered counsel to prepare and send a letter to Plaintiff

including an explanation of the motion to withdraw and the consequences thereof, an

explanation regarding deadlines in this matter, notice that Plaintiff may object to
         CASE 0:20-cv-02001-MJD-BRT Doc. 23 Filed 12/01/20 Page 2 of 2




counsel’s withdrawal within three days of receiving the letter, and copies of the instant

motion, Defendants’ Motion to Compel Arbitration and Dismiss Plaintiff’s Complaint

(Doc. No. 9), and the Order itself. (Doc. No. 22 at 2.) Counsel was instructed to submit a

copy of that letter and an affidavit with the Court at the end of Plaintiff’s objection

period. (Doc. No. 22 at 2–3.)

       On November 30, 2020, Plaintiff’s counsel submitted a copy of the letter and his

affidavit to chambers via e-mail for in camera review. Having carefully reviewed those

materials, the Court finds that Plaintiff does not object to Plaintiff’s counsel’s motion.

The Court further finds that good cause exists to permit the withdrawal of counsel

without substitution.

       Finally, the instant motion also requests that the Court grant Plaintiff leave to

respond to Defendants’ Motion to Compel Arbitration and Dismiss Plaintiff’s Complaint.

(Doc. No. 18.) That request is granted, and a briefing order setting new deadlines will

issue separately. Accordingly, IT IS HEREBY ORDERED that:

       1.     Plaintiff’s counsel’s Motion to Withdraw as Counsel and Grant Plaintiff

Leave to Respond to Defendants’ Motion (Doc. No. 18) is GRANTED;

       2.     The hearing on Plaintiff’s counsel’s Motion to Withdraw as Counsel and

Grant Plaintiff Leave to Respond to Defendants’ Motion set for December 11, 2020 (see

Doc. No. 22 at 3) is CANCELED.



Dated: December 1, 2020                                   s/ Becky R. Thorson
                                                          BECKY R. THORSON
                                                          United States Magistrate Judge

                                              2
